Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment and request for continued examination (RCE) submitted on 09/01/2022. Claims 1 and 6-8 have been amended. Claim 2 has been previously canceled. Claims 9-20 have been previous withdrawn. Thus, claims 1 and 3-8 are currently pending in the instant application.
Election/Restrictions
This application is in condition for allowance except for the presence of claims
9-16 directed to a lamp comprising a light engine having a least one light emitting diode…, and also claims 17-20 directed to a lamp comprising a light engine having a least one light emitting diode…, which are non-elected without traverse. Accordingly, claims 9-20 have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CRF 1.48(b) if one
or more of the current named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by
a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Please amend claim 1, the limitation “A is amber, M is mint B is blue” at the end of the paragraph to --A is amber, M is mint and B is blue--.
Cancel claims 9-20.
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claim 1 including: 
“setting characteristics of the electrical signal to energize the amber light emitting diodes of the light engine to provide the color setting selected at the temperature of the light engine measured using the thermistor, wherein setting characteristics of the electrical signal includes adjusting current through pulse width modulation (PWM) according to
    PNG
    media_image1.png
    93
    786
    media_image1.png
    Greyscale

where PWM is the pulse width modulation, T is temperature, X, Y and Z are coordinates on the International Commission (CIE) 1931 XYZ color space for A is amber, M is mint and B is blue.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in claim 1 above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/07/2022